Citation Nr: 0418118	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  94-42 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chorioretinal atrophy of the eyes.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1987 to 
January 1993, with three years and eleven months prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  This case was 
previously before the Board in November 1996 and July 2001 
and was remanded for further development.

The issue of entitlement to an initial rating in excess of 20 
percent for degenerative joint disease of the cervical spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected eye disability is manifested 
by complaints of flashes of light and blurred vision; his 
clinical findings consist of best-corrected distance visual 
acuity of 20/20 and normal peripheral retinal degeneration.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chorioretinal atrophy of the eyes have not been 
met.  38 U.S.C.A. §§ 511, 1155, 5102, 5103, 5103A, 5107, 
5108, 7104, 7261 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.20, 4.84a, diagnostic codes 6006, 6079, 20.1102, 
20.1104 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In October 2002 the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim for 
service connection.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and advised the veteran 
that VA needed nothing further from him at that time unless 
he had additional evidence that VA had not considered.  The 
letter explained that VA would seek to obtain evidence such 
as medical records, employment records, or records from other 
Federal agencies but that the veteran must provide VA with 
enough information about those records so that VA could 
request them from the person or agency who possessed them.  

The Board notes that service connection for an eye disability 
had been granted in September 1993 and that the veteran's 
disagreement was with the initial evaluation for the 
disability.  Because the VCAA notice in this case did not 
provided the veteran with information regarding what evidence 
he needed to substantiate a claim for an increased rating, 
the notice did not comply with the express requirements of 
the law as found by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, the Board notes that the veteran had 
already been provided with the rating criteria for retinitis 
under the schedule of ratings for eye disabilities in the 
RO's January 1994 statement of the case, and the February 
2001 Decision Review Officer decision.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  Id.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of an initial 
evaluation in excess of 10 percent for chorioretinal atrophy 
of the eyes, a substantially complete application was 
received on February 2, 1993.  Thereafter, in a rating 
decision dated in September 1993 the issue of entitlement to 
service connection for chorioretinal atrophy was granted and 
an evaluation of 10 percent assigned.  Only after that rating 
action was promulgated did the RO, in October 2002, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim for service 
connection. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on October 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice in addition to the RO's 
January 1994 statement of the case, and the February 2001 
Decision Review Officer decision fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, as well as private medical records identified by the 
veteran.  Further, the veteran was afforded three VA 
examinations in connection with his claim for service 
connection and increased evaluation for chorioretinal atrophy 
of the eyes.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for chorioretinal atrophy of the eyes.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

At a March 1993 VA eye examination, the veteran gave a 
history of floaters for one and one-half years.  Examination 
revealed that the veteran's best-corrected visual acuity was 
20/20 bilaterally, early lattice degeneration superiorly in 
the left eye, and chorioretinal atrophy in the peripheral 
retina in both eyes.  The examiner noted, "all else is 
normal."  

A February 1997 VA examination revealed that the veteran's 
uncorrected visual acuity in the distance was 22/00 right eye 
and 20/80 left eye, uncorrected near visual acuity was 20/25 
right eye and 20/20 left eye, and best-corrected visual 
acuity was 20/20 bilaterally.   The examiner noted no 
diplopia and no visual field deficit. 

A December 2001 VA eye examination revealed that the 
veteran's corrected vision was 20/20 bilaterally, Goldman 
visual fields were symmetrical and appeared to be within 
normal limits.  The examiner's impression was myopia both 
eyes, no ocular pathology.  After reviewing the veteran's 
claims folder, the examiner's opinion was that there was no 
apparent foreign body and/or corneal abrasion for the right 
eye and no ocular pathology was apparent, including 
chorioretinal disease.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where the particular disability for which the veteran is 
service connected is not listed under a specific diagnostic 
code, it is rated by analogy to a closely-related disability 
in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

The RO has assigned the veteran's 10 percent disability 
evaluation by analogy to retinitis under 38 C.F.R. § 4.84a, 
Diagnostic Code 6006.  See 38 C.F.R. § 4.20. Chronic 
retinitis is evaluated from 10 percent to 100 percent on the 
basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6006.

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  Corrected visual acuity of 
20/50 (6/15) in one eye warrants a 10 percent evaluation when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. § 4.84a, Diagnostic Code 6079.  The best distant 
vision obtainable after best correction by glasses is the 
basis of rating visual acuity.  38 C.F.R. § 4.75 (2003).

The record indicates that the veteran's corrected visual 
acuity is 20/20, bilaterally and visual fields are normal, as 
shown by the VA examinations in September 1993, February 1997 
and December 2001.  There is also no evidence that the 
veteran's service-connected eye disability has occasioned any 
pain, rest-requirements, or episodic incapacity, or that the 
process is currently active.  Therefore, as there is no 
impairment of visual acuity or loss of visual fields and no 
current evidence of an active pathology associated with the 
service-connected eye disorder, there is no basis for a 
rating in excess of the 10 percent assigned under Diagnostic 
Code 6006.  

As this issue deals with the assigned rating following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" would be appropriate.  However, the 10 percent 
rating has been in effect since the effective date of service 
connection for the veteran's eye disability.  At no time has 
it been demonstrated by the evidence that this disability has 
warranted any higher rating.

The preponderance of the evidence establishes that the 
veteran is not entitled to a rating in excess of 10 percent 
for his eye disability.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and his claim for an increased 
rating must be denied.  38 C.F.R. § 3.102.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
record is clear in that the veteran's eye disability has not 
required any inpatient care and has not markedly interfered 
with his employment.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chorioretinal atrophy of the eyes is denied.


REMAND

The Board notes that during the pendency of this appeal, the 
rating criteria pertaining to disabilities of the spine was 
amended effective from September 26, 2003.  The veteran has 
not been informed of the new rating criteria.  Moreover, the 
veteran was last afforded a VA rating examination in December 
2001.  Considering the length of time since the last VA 
rating examination and the change in rating criteria, the 
Board concludes that the veteran should be afforded another 
VA orthopedic examination.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be notified of any 
information and any evidence not 
previously provided to VA, which is 
necessary to substantiate the veteran's 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
the veteran's cervical spine disorder 
using the new rating criteria pertaining 
to disabilities of the spine.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished. The veteran's 
claims folder, including a copy of this 
REMAND, should be reviewed by the 
examiner in conjunction with the 
examination.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



